Citation Nr: 0727626	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  04-32 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1965 to April 
1967.  Among his decorations and awards were the Naval Combat 
Operations Insignia, the Silver Star Medal and Citation, and 
the Purple Heart Medal.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefit sought on 
appeal.


FINDING OF FACT

The veteran's PTSD is manifested by no more than moderate 
occupational and social impairment with symptoms of 
reexperiencing traumatic events in service, insomnia, 
nightmares, depressed mood, and irritability.  


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent for PTSD 
are met.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 
3.102, 4.1-4.14, 4.130, Diagnostic Code 9411 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In June 2003, the RO granted service connection for PTSD and 
assigned a disability rating of 30 percent, effective 
December 2002.  The veteran now asserts that his PTSD 
stressors associated with combat in Vietnam and his low GAF 
score are more severely disabling than indicated by the 
present 30 percent rating.  Since this appeal ensued after 
the veteran disagreed with the initial rating assigned 
following a grant of service connection, separate ratings may 
be assigned for separate periods of time based on the facts 
found, a practice known as "staging."  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

VA's Schedule for Rating Disabilities (Rating Schedule) 
determines the disability ratings that apply in each case, 
38 C.F.R. Part 4.  The percentage ratings represent the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran's disability is currently evaluated under 
Diagnostic Code (DC) 9411, which pertains to PTSD.  Under DC 
9411, a 30 percent disability rating is assigned when there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  A 50 
percent evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment or abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood; suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control such as unprovoked irritability with periods 
of violence; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances; inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted where 
there is evidence of total occupational and social impairment 
due to gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.   
38 C.F.R. § 4.130.

The Court held that global assessment of functioning (GAF) 
scores is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th Ed.) (DSM-IV), 
p. 32).  GAF scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 51 to 60 reflect 
more moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  The schedule 
employs nomenclature based upon the DSM-IV, which includes 
the GAF scale.  See 38 C.F.R. § 4.130.

At the May 2003 psychiatric examination, the veteran reported 
intrusive recollections of his experiences in Vietnam, 
insomnia, nightmares, mild depression and irritability.  The 
veteran also reported that he occasionally participates in 
social relationships and activities and he was laid off five 
months earlier.  Based on the mental status examination, the 
examiner indicated that his current thought processes and 
thought content are within normal limits.  In this regard, 
the examiner found a fully-oriented, appropriately behaved 
individual whose long-term memory and judgment were intact.  
The examiner noted no evidence of delusions or 
hallucinations.  His speech was slow, and there was evidence 
of short-term memory and concentration impairment.  When 
examined, the veteran reported PTSD symptoms of exaggerated 
startle response, a tendency to isolate, and avoidance 
behaviors.  The examiner provided a diagnosis of frequent, 
chronic, and moderate PTSD and a GAF score of 60.  GAF scores 
in this range reflect borderline moderate symptoms of social 
and occupational impairment.  Indeed, the examiner concluded 
that his psychofunctional status is moderately impaired and 
he has moderate difficulty establishing and maintaining 
effective social and occupational relationships due to his 
PTSD.  

The veteran's symptoms listed as an example in the criteria 
for a 50 percent rating include some disturbances of 
motivation and mood (i.e., depression) and impairment of 
short-term memory.  The veteran has had past suicidal 
thoughts and exhibits moderate social and industrial 
impairment.  Resolving all doubt in his favor, the criteria 
for a 50 percent rating are nearly approximated.  However, he 
does not exhibit the criteria for a 70 percent rating.  There 
is no showing of deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control such as unprovoked irritability with 
periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances;

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the disability markedly interferes 
with the veteran's ability to function in the workplace due 
to the veteran's long employment history.  Furthermore, there 
is no evidence of exceptional or unusual circumstances, such 
as frequent hospitalizations, to suggest that the veteran is 
not adequately compensated for his disability by the regular 
rating schedule. VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 
(disability ratings are based on the average impairment of 
earning capacity).  

While the veteran is currently not working (due to being laid 
off), and although the Board notes that the disability on 
appeal most likely interferes with the veteran's ability to 
perform certain jobs, such impairment is already contemplated 
by the applicable schedular criteria so that consideration of 
an extraschedular basis is not shown to be necessary.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).  Therefore, further development 
in keeping with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Hence, VA must deny the appeal.

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, the letter by the RO in January 2004 
(1) informed the veteran about the information and evidence 
not of record that is necessary to substantiate his claims; 
(2) informed him about the information and evidence that VA 
will seek to provide; (3) informed him about the information 
and evidence he is expected to provide; and (4) requested him 
to provide any evidence in his possession that pertains to 
the claims, or something to the effect that the claimant 
should "give us everything you've got pertaining to your 
claims."  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As the Board is awarding an increased rating for PTSD, the 
agency of original jurisdiction will be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements when effectuating the award.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  As 
noted, VA furnished the veteran a compensation examination to 
determine the severity of his PTSD disability, which appears 
adequate for rating purposes.  Accordingly, the Board finds 
that no further action is necessary to meet the requirements 
of the VCAA or the Court.


ORDER

An increased rating to 50 percent for PTSD is allowed, 
subject to the regulations governing the award of monetary 
benefits.  


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


